Citation Nr: 0841494	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for an unfused ossicle under patella, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1996.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Louis, Missouri.


FINDING OF FACT

For the entire time on appeal, the veteran's right knee 
disability has been manifested by pain, some limitation of 
motion, and slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for an 
unfused ossicle under patella, right knee, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5260, 5261 (2008).

2.  The criteria for entitlement to a separate compensable 
rating for instability of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5257 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran and his representative contend, in substance, 
that the veteran is entitled to an increased evaluation for 
his service-connected right knee disability.  For historical 
purposes, by an August 1996 rating action, service-connection 
was established for a right knee disability, based, among 
other things, on a review of the veteran's service medical 
records which showed that he was diagnosed in 1994 with 
patello-femoral syndrome.  A 10 percent disability evaluation 
was assigned under 38 C.F.R. § 4.71a, DC 5262, although from 
a review of the rating decision itself it appears that it was 
rated under DC 5257 (for slight instability of the knee).  In 
January 2003, the disability was rated under DC 5260, still 
as 10 percent disabling, based on slight limitation of 
motion.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations - not to be combined with 
limitation of motion (20% under DC 5003);
*	Knee ankylosis in a favorable angle (30% under DC 5256);
*	Moderate recurrent subluxation or lateral instability 
(20% under DC 5257);
*	Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20% under DC 
5258);
*	Limitation of flexion to 30 degrees (20% under DC 5260); 
or
*	Limitation of extension to 15 degrees (20% under DC 
5261).

The veteran filed his claims for increased rating in April 
2005, contending that his right knee disorder has increased 
in severity.  Specifically, in a January 2006 statement, he 
complained of popping and pain worsened by sitting and 
navigating stairs.  

Initially, the Board notes that the evidence does not 
demonstrate X-ray evidence of arthritis of the right knee.  
According to December 2004 X-ray findings, no arthritic 
changes were noted, and, more recently, June 2006 X-ray 
results confirmed no significant arthritic changes of the 
right knee.  Therefore, there is no basis for an increased 
evaluation pursuant to DC 5003.

Next, the objective evidence must show favorable ankylosis of 
the knee, in full extension or in slight flexion between 0 
degrees and 10 degrees in order to warrant assignment of a 30 
percent rating under DC 5256).  However, the Board finds that 
ankylosis of the right knee is not present.  In fact, the 
veteran demonstrated significant range of motion in VA 
examination in February 2005 and subsequent VA treatment 
reports.  Therefore, the Board can find no basis under DC 
5256 to grant a compensable evaluation based on ankylosis.

Next, because the veteran reported in VA treatment reports 
and during the February 2005 VA examination that his right 
knee would occasionally give way and buckle, the Board has 
considered whether a separate rating is warranted under DC 
5257 for instability of his right knee.  During the February 
2005 VA examination, he expressly complained that his knee 
feels like it is about to give way about once a day and that 
it slipped laterally.  Further, physical examination 
confirmed instability of the knee, with "some slippage noted 
anteriorly with force of about a half inch bilaterally."  
Because the evidence supports a finding of mild instability 
of the right knee, the Board finds that a separate disability 
10 percent rating under DC 5257 is warranted.

The Board also notes that the evidence does not show 
cartilage dislocation, a threshold component necessary to 
receive a separate rating pursuant to DC 5258.  June 2006 X-
rays revealed "no acute fractures or dislocations" were 
present for the right knee.  Without evidence of cartilage 
dislocation, a separate rating under DC 5258 is not for 
application. 

While some limitation of motion was noted for the right knee, 
the evidence does not support a higher rating than 10 percent 
under DCs 5260 and 5261.  Extension/flexion was reported from 
0 to 130 degrees, with pain in the last 10 to 15 degrees, in 
the February 2005 VA examination report.  According to a more 
recent July 2006 VA treatment report, his right knee 
extension/flexion has been reported as 0 to 120 degrees.  As 
extension has not been shown to be limited to 15 degrees and 
flexion has not been shown to have been limited to 30 
degrees, he does not meet the criteria for a 20 percent 
rating under DC 5261.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain, popping, stiffness, and 
difficulty ambulating stairs, the evidence still does not 
show a limitation of motion that more nearly approximates the 
criteria for the next higher rating for the right knee.  

Specifically, in the February 2005 VA examination, the 
examiner expressly stated that no functional impairment was 
noted and that the veteran was able to take care of himself, 
eat, dress, bath, and drive, and do his job without problems 
despite his complaints of pain.  In being able to perform 
these functional capabilities, he demonstrated significant 
range of motion in the right knee.

For these reasons, the Board finds that the difficulties 
experienced by the veteran while ambulating stairs and 
sitting for long periods of time do not show a limitation of 
motion that more nearly approximates the next-higher 20 
percent criteria based upon limitation of extension or 
flexion under DC 5260 or DC 5261.  

Therefore, under the applicable DCs of 5010-5003, 5260, and 
5261, the Board finds that the veteran's symptoms for his 
right knee disability have not manifested symptomatology that 
more nearly approximates the criteria required for a higher 
disability rating of 20 percent.  38 C.F.R. § 4.71a.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for the right knee, the Board 
is unable to grant the benefits sought.  However, as 
discussed above, a separate 10 percent disability rating for 
instability of the knee is warranted.  To this extent, the 
appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 C.F.R. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claim.  Specifically, the VCAA letter of August 2004 
requested that he submit all evidence in his possession that 
would indicate that his right-knee disorder worsened in 
severity.  Additionally, a December 2005 statement of the 
case (SOC) was sent to him, informing him of the specific 
rating criteria used for the evaluation of his claims for 
increased rating of the right knee.  The SOC advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and of 38 
C.F.R. § 4.2, explaining that for the purpose of interpreting 
examination reports, each disability must be considered from 
the point of view of the veteran working or seeking work.  
Further, the SOC also presented him with the correct 
diagnostic codes used to evaluate the impairment of knee 
disabilities.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for his right knee disability.  Therefore, he can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he described 
his right knee symptoms of pain, popping, and buckling, and 
indicated that he had problems sitting for prolonged periods 
of time and navigating stairs.  Moreover, during the February 
2005 VA examination, the veteran discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability has on his daily life.  For 
example, he described the impact of his disorder on his 
ability to stand in place for long periods of time and to 
climb stairs.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claims. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran submitted statements in 
support of his claim.  Additionally, a VA medical opinion 
pertinent to the issues on appeal was obtained in February 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to this claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for an unfused 
ossicle under patella, right knee, is denied.

A separate 10 percent evaluation, but no more, for 
instability of the right knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


